Citation Nr: 1541948	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from October 1976 to December 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In September 2014, the Board granted reopening of the claim for service connection for a right knee disability and denied the reopened claim.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a joint motion of the parties, vacated the Board's decision with respect to the denial of service connection, and remanded the case to the Board for action consistent with the joint motion. 

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In light of the joint motion and the evidence of record, further development to afford the Veteran a VA examination to determine the etiology of the disability at issue is in order.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the right knee disability.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all right knee disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner must identify all right knee disorders that have been present during the period of the claim.  
With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided, with discussion of the normal findings and negative histories regarding the knee during post-motor vehicle evaluations 1980 and 1981, the evidence of recent onset of knee pain in 2002, the evidence of osteochondritis desiccans lesion beginning in 2003, the previously rendered medical opinions and findings of traumatic arthritis, and the articles submitted in August 2015.  The examiner should assume that the Veteran bumped the knee into the dashboard as a result of a motor vehicle accident.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




